Our ref: BP200
9th August 2013                                                                          Baronius Press
                                                                                          78 York Street, London W1H 1DP
TAN Books                                                                                                    United Kingdom
c/o Saint Benedict Press LLC                                                                                   tel: +44 (0)870 112 3865
PO Box 410487                                                                                                  fax: +44 (0)870 112 3864
                                                                                                               www.baroniuspress.com
Charlotte
NC 28241, USA

                             by recorded mail, fax and email to conor@saintbenedictpress.com

Dear Mr. Gallagher,
RE: Fundamentals of Catholic Dogma
You are now in receipt of two notices of intent to enforce (NIE) for the copyrights we hold for
Fundamentals of Catholic Dogma. We have given you an explanation of how we have derived our copyright
(both for the underlying German text and the derivative English translation) and the work is currently
being registered with the US copyright office.
The US copyright office states that:
           Once a work is restored, a person or business who is a reliance party may continue to exploit the
           work without liability until the restored copyright owner either serves actual notice on the
           reliance party or until the Copyright Office published in the Federal Register a notice of intent
           to restore copyright. Once either of these occurs, the reliance party has one year to sell off stock.
           The reliance party may not make further copies or phonorecords of the work.
                                                          (http://www.copyright.gov/docs/reliance.html)
Our Notice of intent to Enforce provided you, the reliance party, 12 months to sell off existing stock. It does
not provide for printing more stock or for modifying the text in any way.
As you do not have any old stock to sell off, you should not continue to market this title. Any attempt to
publish this title will be a wilful infringement of copyright. US law provides for substantial damages to be
paid in the event of a wilful infringement. We will also be at liberty to publicise precisely what it is that
you have done, and invite the public to draw the appropriate conclusions about the morality of your
company’s business practices.
The seminary in Germany which owns the copyright to the underlying text has advised us to robustly
defend the rights to this title. We will protect the copyrights of this title, and ensure that those who have
no rights to publish it will be pursued both legally and publically.
The legal situation is that you should now remove the title from your website forthwith, and not attempt
to publish it in the future. If you ignore this warning, and persist in your plan to publish the work, it will
result in adverse publicity for TAN, invite vigorous legal action and lead to substantial costs.
I look forward to your prompt assurance that you intend to respect our rights, as set forth in this letter.

Yours sincerely,




Paul Kejik
Director


                      Baronius Press Ltd. | Company Registration Number: 04517281 | VAT Registration Number: 837592881
                       Registered Office: 78 York Street, London
           Case 3:16-cv-00695-FDW-DCK                            W1H 1DP94-11
                                                          Document       | Registered in England
                                                                                   Filed         and Wales Page 1 of 1
                                                                                            11/14/18
